DETAILED ACTION
This office action is in response to the amendment and remarks filed  on 09/17/2021.  

Allowable Subject Matter
Claims 1-7, 13-16 and 19-22 are allowed.
With respect to independent claim 1, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “at least one of the plurality of liner stop brackets comprising a bracket slot extending along a portion of the at least one of the plurality of liner stop brackets; and, a combustor cap which resides at least partially within the bracket slot”, in combination with the other claim limitations.
With respect to independent claim 13, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the liner stop bracket comprising a bracket slot extending along a portion of the liner stop bracket; placing a portion of a combustor cap within the bracket slot”, in combination with the other claim limitations.
With respect to independent claim 19, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “at least one of the plurality of liner stop brackets comprising a bracket slot extending along a portion of the at least one of the plurality of liner stop brackets; and, a combustor cap which resides at least partially within the bracket slot”, in combination with the other claim limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/William H Rodriguez/Primary Examiner, Art Unit 3741